       Case 4:18-cv-04969-HSG Document 80 Filed 05/24/19 Page 1 of 2



 1   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 2   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 3   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 4   KELLEY DRYE & WARREN LLP
     101 Park Avenue
 5   New York, New York 10178
     Telephone    212-808-7800
 6   Facsimile    973-503-5950
 7   ANDREW HOMER (State Bar No. 259852)
     ahomer@kelleydrye.com
 8   TAHIR BOYKINS (State Bar No. 323441)
 9   tboykins@kelleydrye.com
     KELLEY DRYE & WARREN LLP
10   10100 Santa Monica Boulevard, 23rd Floor
     Los Angeles, California 90067
11   Telephone:    310-712-6100
     Facsimile:    310-712-6199
12

13   Attorneys for Plaintiff ZOMM, LLC

14
                                 UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
16
     ZOMM, LLC,
17                                                         Case No. 4:18-cv-04969-HSG
                            Plaintiff,
18                                                          ZOMM’S RESPONSE TO APPLE’S
            v.                                              OBJECTIONS TO ZOMM’S STATUS
19                                                          REPORT REGARDING APPLE’S IPR
     APPLE INC.,                                            PETITIONS
20                          Defendant.                     Judge: Haywood S. Gilliam, Jr.
21
            Zomm’s Status Report (Dkt No. 78) does not ask the Court to reconsider the Court’s
22
     March 22, 2019 Order granting Apple’s motion to stay “at least until the PTAB’s institution
23
     decision.” Now that institution decisions have issued for Apple’s first two IPRs, the Court may
24
     determine whether— and in what form—to extend the stay. Zomm’s Status Report also is not
25
     “premature” as Apple alleges—it provides the Court with a full picture of recent developments
26
     for that determination. In fact, Apple initially proposed that the parties submit a Joint Status
27
     Report concerning the institution decisions, with a short section about the third IPR tucked away
28
                                                             ZOMM’S RESPONSE TO APPLE’S OBJECTIONS
                                                                                  4:18-CV-04969-HSG
       Case 4:18-cv-04969-HSG Document 80 Filed 05/24/19 Page 2 of 2



 1   in a footnote. Zomm instead felt that the Court should have a more complete understanding of

 2   the circumstances surrounding Apple’s third IPR Petition.

 3          Regarding Apple’s proffered excuses regarding the Tran reference, while Apple alleges

 4   that it diligently searched for prior art, it does not explain why it should not be held to account for

 5   overlooking a patent it licensed from a third party, and for failing to review its license agreements

 6   for prior art until it prepared its invalidity contentions. And even if the Court accepts the date on

 7   which Apple allegedly “found” Tran, Apple does not deny that it “sat on its hands” at the March

 8   21, 2019 Hearing before the Court. Apple asserts that it “had not completed its analysis” by that

 9   time, but in the interest of full disclosure, when the Court was considering Apple’s first two IPR
10   Petitions in the context of Apple’s motion for a stay, Apple should have at least disclosed that it

11   was considering whether to file a third IPR.

12          The information set forth in Zomm’s Status Report should therefore be considered by the

13   Court when determining whether and to what extent the stay should be extended.

14
      Dated: May 24, 2019                                 KELLEY DRYE AND WARREN LLP
15
                                                           /s/ Michael J. Zinna
16                                                        Michael J. Zinna (admitted pro hac vice)
                                                          mzinna@kelleydrye.com
17                                                        David G. Lindenbaum (pro hac vice)
                                                          dlindenbaum@kelleydrye.com
18                                                        Whitney M. Smith (pro hac vice)
                                                          wsmith@kelleydrye.com
19                                                        101 Park Avenue
                                                          New York, New York 10178
20                                                        Telephone: (212) 808-7800
21                                                        ANDREW HOMER (State Bar No. 259852)
                                                          ahomer@kelleydrye.com
22
                                                          TAHIR BOYKINS (State Bar No. 323441)
23                                                        tboykins@kelleydrye.com
                                                          10100 Santa Monica Boulevard, 23rd Floor
24                                                        Los Angeles, California 90067
                                                          Telephone:    310-712-6100
25                                                        Facsimile:    310-712-6199
26                                                        Attorneys for Plaintiff ZOMM, LLC
27

28
                                                              ZOMM’S RESPONSE TO APPLE’S OBJECTIONS
                                                    -2-                            4:18-CV-04969-HSG
